                Case 20-10343-LSS                Doc 1189         Filed 08/28/20          Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: 1083

       CERTIFICATE OF NO OBJECTION REGARDING FIFTH MONTHLY FEE
        APPLICATION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP, AS
        BANKRUPTCY CO-COUNSEL FOR THE DEBTORS AND DEBTORS IN
     POSSESSION, FOR ALLOWANCE OF MONTHLY COMPENSATION AND FOR
    MONTHLY REIMBURSEMENT OF ALL ACTUAL AND NECESSARY EXPENSES
        INCURRED FOR THE PERIOD JUNE 1, 2020 THROUGH JUNE 30, 2020

         The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht & Tunnell

LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to the Fifth

Monthly Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as Bankruptcy Co-Counsel

for the Debtors and Debtors In Possession, for Allowance of Monthly Compensation and for

Monthly Reimbursement of All Actual and Necessary Expenses Incurred for the Period June

1, 2020 Through June 30, 2020 (the “Application”) (D.I. 1083), filed on August 7, 2020.

                  The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than August 21, 2020 at 4:00 p.m. (Eastern Time).



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
             Case 20-10343-LSS        Doc 1189     Filed 08/28/20     Page 2 of 3




              Accordingly, pursuant to the Order (I) Approving Procedures For (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below.



    (1) Total Fees        (2) Total Expenses          (3) 80% of           Total Debtors are
      Requested               Requested             Requested Fees         Authorized to Pay
                                                                              ( (2) + (3) )

     $82,829.00               $1,956.15               $66,263.20                  $68,219.35

              WHEREFORE, Morris Nichols respectfully requests that the Application be

approved.




                       [Remaining of the Page Intentionally Left Blank]
            Case 20-10343-LSS   Doc 1189      Filed 08/28/20   Page 3 of 3




Dated: August 28, 2020              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Paige N. Topper
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com
                                    – and –
                                    SIDLEY AUSTIN LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Email: jboelter@sidley.com
                                    – and –

                                    SIDLEY AUSTIN LLP
                                    Thomas A. Labuda (admitted pro hac vice)
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Email: tlabuda@sidley.com
                                           mandolina@sidley.com
                                           mlinder@sidley.com
                                    ATTORNEY FOR THE DEBTORS AND DEBTORS
                                    IN POSSESSION
